PER CURIAM.
The defendant moved for 3.800 relief on the basis of the invalidation of the 1995 sentencing guidelines by Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court held that Heggs did not apply because
The Defendant agreed to a specific term of imprisonment in a voluntary plea that falls within the pre-1995 guidelines, and, therefore, his motion is denied. Ivy v. State, 754 So.2d 776 (4th DCA 2000); Hill v. State, 730 So.2d 322 (1st DCA 1999); Poe v. State, 689 So.2d 333 (5th DCA 1997); Zaetler v. State, 616 So.2d 461 (3d DCA 1993).
The order is affirmed on the authority of the cases cited below and Dunenas v. Moore, 762 So.2d 1007 (Fla. 3d DCA 2000).